Case 2:16-cv-01393-JP Document 99 Filed 12/02/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN PATRICK O’LEARY : CIVIL ACTION
v.

WEXFORD HEALTH SOURCES, :
INC., ET AL, : NO. 16-1393

ORDER
AND NOW, this 2nd day of December, 2019, upon consideration of Sonia Perez
Chaisson’s Motion for Reconsideration of our November 20, 2019 Order revoking her pro hac
vice admission to appear before this Court (Docket No. 93), IT IS HEREBY ORDERED as
follows:

1. The Motion for Reconsideration is DENIED.'

 

' On November 20, 2019, we revoked Ms. Perez Chaisson’s pro hac vice admission to
appear before this Court on behalf of the Plaintiff in connection with the above captioned action
as a result of her conduct during telephone conferences held on August 5, 2019, October 15, 2019,
and November 19, 2019. “The scope of a motion for reconsideration . . . is extremely limited... .
Such motions . . . may be used only to correct manifest errors of law or fact or to present newly
discovered evidence.” Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011) (citing Howard Hess Dental
Labs., Inc. v. Dentsply Int’I Inc., 602 F.3d 237, 251 (3d Cir. 2010)). A motion for reconsideration will
only be granted if the moving party establishes: “‘(1} an intervening change in the controlling law; (2)
the availability of new evidence that was not available when the court granted the motion . . . ; or (3)
the need to correct a clear error of law or fact or to prevent manifest injustice.’” Id. (quoting Howard
Hess, 602 F.3d at 251). The instant Motion for Reconsideration, in which Ms. Perez Chaisson merely
apologizes for her conduct during the listed telephone conferences, presents an insufficient basis for
reconsideration. Moreover, even if Ms. Perez Chaisson had satisfied the requirements for
reconsideration, she cannot, at this time, be admitted pro hac vice as counsel for Plaintiff in this case.
“[Ajny attorney who is not a member of the bar of this court shall, in each proceeding in which that
attorney desires to appear, have as an associate counsel of record a member of the bar of this court...
.” Local R. Civ. P. 83.5.2(a). Moreover, “Ja]n attorney who is not a member of the bar of this Court
shall not actively participate in the conduct of . . . proceeding before this Court unless, upon motion of
a member of the bar of this Court containing a verified application, leave to do so shall have been
granted. Id. 83.5.2(b). As Ms. Perez Chaisson points out in her Motion for Reconsideration, her client
has discharged John L. Rollins, the only attorney of record in this case who is a member of the bar of
this Court. Ms. Perez Chaisson therefore cannot appear in connection with this proceeding because
she would not have as an associate counsel of record a member of the bar of this Court. Moreover,
Mr. Rollins previously moved for Ms. Perez Chaisson’s pro hac vice admission in connection with this

 
Case 2:16-cv-01393-JP Document 99 Filed 12/02/19 Page 2 of 2

2. Ms. Perez Chaisson’s request that we reconsider the amount of the sanction that
was imposed on her in our September 17, 2019 Order (Docket No. 58) is DENIED but her request
that we grant her additional time to pay the sanction is GRANTED.” Ms. Perez Chaisson shall
pay the sanction imposed in our September 17, 2019 Order no later than December 30, 2019.

BY THE oe

 
 

a ~) f i j

( J ohn R. Padova, J.
an

 

 

case. Ms. Perez Chaisson has not identified any other attorney who is a member of the bar of this
Court who would be willing to move for her admission in connection with this proceeding.

? On September 17, 2019, we sanctioned Ms. Perez Chaisson in the amount of $1000.00
for her conduct in connection with the August 9, 2019 deposition of Dr. Fisher. Our September
27, 2019 Order required Ms, Perez Chaisson to pay the sanction no later than September 27, 2019.
In her Motion for Reconsideration, Ms. Perez Chaisson asks that we reconsider the amount of the
fine or grant her additional time to pay it. Local Rule of Civil Procedure 7.1(g) requires that
motions for reconsideration be filed “within fourteen (14) days after the entry of the order
concerned,” Local R. Civ. P. 7.1(g). Ms. Perez Chaisson’s failure to either comply with our Order
within the time provided therein or move for reconsideration within the time provided by Local
Rule 7.1(g) is on a par with her other conduct in this proceeding. We deny her request that we
reconsider the amount of the sanction because she seeks reconsideration more than seven weeks
after the time expired for making such a request and because she has provided no basis for such
relief. Nonetheless, we grant her request for additional time to pay the sanction.

 
